Citation Nr: 1746794	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  07-15 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of pneumonia. 

2.  Entitlement to service connection for chronic objective pulmonary disease (COPD). 

3.  Entitlement to service connection for chronic bronchitis. 

4.  Entitlement to service connection for emphysema. 

5.  Entitlement to service connection for heart disease. 

6.  Entitlement to service connection for arthritis of the right leg. 

7.  Entitlement to service connection for arthritis of the left leg. 

8.  Entitlement to service connection for multiple joint arthritis.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Appellant, and D.B.


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to May 1965.  The Veteran died in May 2012, and the Appellant is the Veteran's widow.  She has been substituted for the Veteran to pursue this appeal.  38 U.S.C.A. § 5121A (West 2014). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board previously remanded these claims in October 2013, April 2012 and April 2017.


FINDINGS OF FACT

1.  The Veteran did not experience any residuals of pneumonia that were etiologically related to service.

2.  COPD was first manifest many years after discharge from service and was not etiologically related to service.  

3.  Chronic bronchitis was first manifest many years after discharge from service and was not etiologically related to service.  

4.  Emphysema was first manifest many years after discharge from service and was not etiologically related to service.  

5.  Heart disease was first manifest many years after discharge from service, was not proximately due to or aggravated by a service-connected disability, and was not etiologically related to service.  

6.  Arthritis of the right leg was first manifest many years after discharge from service and was not etiologically related to service.  

7.  Arthritis of the left leg was first manifest many years after discharge from service and was not etiologically related to service.  

8.  Multiple joint arthritis was first manifest many years after discharge from service and was not etiologically related to service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of pneumonia have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for chronic bronchitis have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for emphysema have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5.  The criteria for service connection for heart disease have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

6.  The criteria for service connection for arthritis of the right leg have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

7.  The criteria for service connection for arthritis of the left leg have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

8.  The criteria for service connection for multiple joint arthritis have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The duty to notify has been met.  Neither the Appellant, nor her representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No such arguments have been raised.  In light of the foregoing, nothing more is required.

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's VA treatment records, private medical records and Social Security Administration (SSA) records have been associated with the record.  The Veteran was provided a hearing before the Board.  The Board remanded the Veteran's claims in in October 2013, April 2012 and April 2017, and there has been substantial compliance with the Board remand decisions.   

The Veteran's file contains no service treatment records (STRs).  The RO made numerous attempts to obtain the Veteran's STRs but they are unavailable for review, and the record indicates that any further attempts to obtain such records would be futile.  When service records are missing, there is a heightened duty on the Board to explain its findings and conclusions.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing a claim, and to explain its decision when a veteran's medical records have been lost.  Ussery v. Brown, 8 Vet. App. 64, 68 (1995).  Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to a claimant.  Russo v. Brown, 9 Vet. App. 46, 50-51 (1996).

In sum, the Board is satisfied that the originating agency properly processed the Appellant's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection Law and Regulations

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of arthritis, bronchiectasis and cardiovascular-renal disease may be presumed to have been incurred or aggravated if the disabilities are manifested to a compensable degree within one year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In this case, there is no presumed service connection because none of the Veteran's claimed disabilities were medically diagnosed within one year of discharge and there is no evidence of record to suggest that they were present to a compensable degree within one year of discharge.  

III.  Pulmonary and Arthritis Disabilities

The Veteran served in the military for less than four months, from February 3, 1965 to May 21, 1965.  In July 2004 the Veteran first submitted his claims for service connection for the eight disabilities on appeal.  He asserted that he developed pneumonia, bronchitis and arthritis during his short period of service.  At his October 2011 hearing the Veteran attributed his pulmonary disabilities to an episode of pneumonia during service.  He testified that after service he did not have problems with his lungs until 10 or 12 years later.  He testified that he was discharged from service due to arthritis.  

VA treatment records dated from December 2000 to May 2012 show that the Veteran reported having pneumonia in service.  A July 2004 VA treatment record shows that the Veteran reported knee, hip and ankle arthritis pain.  The VA treatment records show treatment for COPD, emphysema, heart disease.  A February 2007 VA cardiology consult notes that the Veteran reported a truck accident in 1982 that resulted in pneumothorax and fractured ribs.  

The Board has considered the Veteran's contentions that he developed pulmonary disorders due to a bout of pneumonia during service, and that he developed arthritis due to exposure to cold during service.  Although he was competent to testify as to events that occurred in military service and his post service symptoms, he was not competent to conclude that his post service pulmonary disorders were due to a bout of pneumonia during service or that his post service arthritis disorders were a result of exposure to cold during service.  Although lay persons are competent to provide opinions on some medical issues, the specific medical questions in this case fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for his claimed pulmonary and arthritis disabilities.

The Veteran submitted an April 2005 opinion signed by a VA physician's assistant (PA).  The PA stated that it was his medical opinion that it is as likely as not that the Veteran's residual pneumonia, chronic bronchitis, and chronic arthritis of the legs were related to the Veteran's military service.  

An August 2007 VA treatment record signed by the same PA notes that the Veteran reported that he was discharged from service due to pneumonia and bronchitis.  The PA noted that there were no STRs available, only the history provided by the Veteran.  He stated that it was as likely as not that the Veteran's pneumonia in his years of military service contributed to his later development of COPD.  The clinician went on to state that since there are no known medical records of the episode, he was unable to refer to any supporting fact.  

The Veteran's records were reviewed by a VA physician in April 2013.  The VA examiner noted that the Veteran's STRs were unavailable.  He opined that it was less likely as not that the Veteran's pulmonary disabilities were caused by or a result of pneumonia in military service as described by the Veteran.  The examiner noted that there was a documented history of tobacco abuse of two packs a day for years.  He found that this was a more likely cause of the Veteran's COPD.  The VA examiner opined that in view of the tobacco use, it was unlikely that an isolated episode of pneumonia in 1965, with recovery, led to or contributed to the Veteran's chronic lung disease.  The examiner opined that there was no evidence that a chronic lung condition started in military service.  The VA examiner additionally opined that it is less likely as not that the Veteran's arthritis is related to military service, including cold weather exposure.  The VA examiner noted that osteoarthritis is an age-related condition and could not be considered associated with, or secondary to, the alleged occasional cold exposure in boot camp in 1965. 

When presented with conflicting evidence, it is the Board's responsibility to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See Colvin v. Derwinski, 1 Vet. App 171 (1991).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).

The Board does not find the Veteran's reports that he was discharged from service due to arthritis and due to pneumonia/bronchitis to be credible.  His reports are contradicted by the contemporaneous military personnel records that state that the Veteran was administratively discharged due to fraudulent enlistment.  The service personnel records do not indicate that the Veteran was ever subject to a medical board and do not indicate that the Veteran had any physical problems.  Based on this, the Board places no probative value on the Veteran's self-reports of medical history.  

The Board finds the opinions of the VA physician's assistant to be of little probative value.  The PA provided little or no rational for his opinions.  Furthermore his opinions were based on a history as provided by the Veteran and, as noted above, the Veteran's history has not been found to be credible.  

In this case the most probative evidence is the April 2013 opinion from the VA physician.  He reviewed the record and provided opinions supported by thorough rationale.  The physician's opinions are particularly supported by the fact that the medical evidence does not indicate that the Veteran had any chronic pulmonary or arthritis disability until decades after discharge from service.  As the most probative evidence indicates that the Veteran did not develop a pulmonary or arthritis disability until many years after discharge from service, and indicates that all such current disability is unrelated to the Veteran's less than four months of service, service connection for the Veteran's claimed pneumonia, COPD, chronic bronchitis, emphysema, arthritis of the right leg, arthritis of the left leg, and multiple joint arthritis disabilities is not warranted.

IV.  Heart Disease

The Veteran asserted at his October 2011 hearing that he developed heart disease secondary to his pulmonary disability.  He reported that he found out that he had heart disease in 2008 or 2009.

Service connection is warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

As noted above, service connection has not been established for any pulmonary disability.  At the time of his death the Veteran had no service connected disabilities.  Accordingly, service connection for heart disease is not warranted on a secondary basis.  

The Board further notes that the Veteran was first found to have heart disease more than 30 years after discharge from service and there is no evidence indicating any relationship between the Veteran's heart disease and service.  Accordingly, service connection for heart disease on a direct basis may not be granted.  38 C.F.R. § 3.303.

Based on the above, the preponderance of the evidence is against the Veteran's claim and service connection for heart disease is not warranted.  



ORDER

Entitlement to service connection for residuals of pneumonia is denied. 

Entitlement to service connection for chronic objective pulmonary disease is denied.

Entitlement to service connection for chronic bronchitis is denied. 

Entitlement to service connection for emphysema is denied. 

Entitlement to service connection for heart disease is denied. 

Entitlement to service connection for arthritis of the right leg is denied. 

Entitlement to service connection for arthritis of the left leg is denied. 

Entitlement to service connection for multiple joint arthritis is denied.



____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


